Opinion by
Oliver, C. J.
The record established that prior to each entry repeated conferences were had with the appraiser for the purpose of establishing the proper values of the merchandise. After filing appeals for reappraisement, the petitioner investigated market conditions in the country of exportation to determine the- proper values. Thereafter, the importer stipulated with the Government that certain items involved in the appeals were dutiable on the basis of foreign value, while others were dutiable on the basis of export value, as entered, and that the balance of the items were dutiable on the basis of the United States value, as appraised. On the record presented it was held that the petitioner acted without any intention to conceal or misrepresent the facts of the case or to defraud the revenue of the United States or to deceive the appraiser as to the value of the merchandise. Union Food Products Co. v. United States (13 Ct. Cust. Appls. 343, T. D. 41253) cited. The petitions were therefore granted.